 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6
          ESTATE OF WANGSHENG LENG,
 7        by and through administrator, LIPING
          YANG,
 8
                                     Plaintiff,
 9
                  v.                                          C19-490 TSZ
10
          CITY OF ISSAQUAH, ISSAQUAH                          MINUTE ORDER
11        POLICE OFFICER M. LUNCHT
          #1201, and ISSAQUAH POLICE
12        OFFICER KYLEN WHITTOM #1210,

13                                   Defendants.

14
          The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
15
           (1)    A telephonic conference is SET for January 24, at 11:45 a.m. to address the
16 parties’ Joint Motion Concerning Discovery and Trial Deadlines, docket no. 44. Counsel
   shall arrange a conference call among themselves and then contact the Court at
17 (206) 370-8830.

18          (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
19
            Dated this 21st day of January, 2020.
20
                                                          William M. McCool
21                                                        Clerk

22                                                        s/Karen Dews
                                                          Deputy Clerk
23

     MINUTE ORDER - 1
